Exhibit 10.7 NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT (Part 91 Operations) Dated as of the 1st day of November, 2015 by and between AMC, Inc., as Lessor, and American Addiction Centers, Inc., as Lessee, concerning one Challenger 300 aircraft bearing U.S. registration number N463GR and manufacturer's serial number 20316 INSTRUCTIONS FOR COMPLIANCE WITH "TRUTH IN LEASING" REQUIREMENTS UNDER FAR § 91.23 Within 24 hours after execution of this Aircraft Lease Agreement: mail a copy of the executed document, without Schedule A, B or C to the following address via certified mail, return receipt requested: Federal Aviation Administration Aircraft Registration Branch ATTN: Technical Section
